Citation Nr: 1210717	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2011, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) and (b) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2011). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has hearing loss and tinnitus as a result of his active military service.  Specifically, he states that he was exposed to loud noise while participating in combat during service in the Republic of Vietnam.  At a hearing before the Board in October 2011, the Veteran testified that he was in close vicinity to mortar, rocket, artillery, and heavy arms fire during a couple of dozen firefights with the enemy.  Hearing Tr. at 3-4.  The Veteran recalled that, on one occasion, he was near a 105mm Howitzer that fired.  Id. at 4.  He stated that his ears became bloody, and he experienced decreased hearing and ringing in his head.  Id. at 4-5.  The Veteran testified that, after service, he worked on a farm and was exposed to much less noise from the farm equipment.  Id. at 6.  He stated that he has experienced decreased hearing and ringing in his ears ever since his time in service.  Id.  The Veteran maintains that any currently diagnosed hearing loss and tinnitus is related to the in-service noise exposure.  Thus, he contends that service connection is warranted for hearing loss and tinnitus.
The Veteran's DD-214 shows that his military occupational specialty was Infantry Operations and Intelligence Specialist, that he served in Vietnam, and that he was awarded the Combat Infantryman's Badge.  In view of this information, the Board finds that the Veteran participated in combat with the enemy.  Exposure to loud noise is consistent with the circumstances, conditions, or hardships of such combat service, and the Board also finds that the Veteran was likely exposed to loud noise even though there is no official documentation of noise exposure in his service records.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Veteran's service treatment records include a pre-induction examination in January 1965 and an induction examination in November 1965 that provide hearing test results.  Pure tone thresholds, in decibels, on both examinations were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
-5 (5)
-5 (5)
X
15 (20)
LEFT
15 (30)
0 (10)
5 (15)
X
35 (40)

"Defective hearing" was listed as a defect or diagnosis.  The Veteran was assigned an H-2 profile but was found qualified for military service.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison for VA purposes, ASA standards noted in service treatment records dated prior to November 1, 1967 must be converted to ISO-ANSI standards.  In light of the date of the pre-induction and induction examinations, the Board has converted the results above and the ISO-ANSI conversions are provided in parentheses.  Based on these conversions, the record shows the Veteran had pre-existing bilateral hearing loss by VA standards as he had a pure tone threshold of 40 decibels at 500 Hertz in the right ear and at 4000 Hertz in the left ear. 

No other reference to hearing loss or tinnitus is made in the Veteran's service treatment records.  A separation examination was conducted in September 1967.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
5 (15)
X
15 (20)
LEFT
15 (30)
10 (20)
10 (20)
X
15 (20)

In light of the date of the separation examination, the results have also been converted to ANSI/ISO standards.  No defect or diagnoses were listed and the Veteran had an H-1 profile.  Notably, some of the thresholds had an upward shift compared to the entrance examination and some of the thresholds had a downward shift; however, they do not reflect hearing loss by VA standards.  See 38 C.F.R. § 3.385 (2011).

Post-service VA treatment records show a complaint of hearing loss and tinnitus in 2007.  VA audiological examination in April 2009 shows that the Veteran has bilateral sensorineural hearing loss with hearing impairment for VA purposes, as well as tinnitus.  Although the April 2009 VA examiner provided a medical opinion on the matter, the Board finds that the report is inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner indicated that the claims file was reviewed and that audiograms at enlistment and separation indicated hearing within normal limits in both ears.  However, as noted previously, "defective hearing" was noted at entrance and audiometry results show hearing loss by VA standards.  Moreover, the examiner indicated that the Veteran reported a history of onset of tinnitus many years after service.  This is in contrast to the Veteran's submitted statements and testimony that he has had ringing in his ears since service.  He is competent to provide such evidence, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In view of these inconsistencies, the Board finds that the claims must be remanded to afford the Veteran another VA audiological examination and to have the examiner provide an etiological opinion based on an accurate representation of the record.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, at the October 2011 Board hearing, the Veteran's representative stated that he was submitting an audiometric report, dated October 4, 2011, to the Board with a waiver of review of the evidence by the RO.  Hearing Tr. at 6.  No such report has been associated with the claims file and it is unclear from the record whether this report was completed by a VA or private audiologist.

Moreover, a December 2010 rating decision pertaining to coronary artery disease lists as evidence treatment records from the VA Medical Center (VAMC) in Iowa City, Iowa.  At his hearing, the Veteran indicated that he received two hearing tests at the Iowa City VAMC.  Hearing Tr. at 7.  The record contains a report of an audiological consult at the Iowa City VAMC in December 2007.  However, this report does not contain the audiometry results.  Additionally, the record does not contain the record of a second audiological consult at the Iowa City VAMC as claimed by the Veteran.  The Veteran's Virtual VA file also does not contain these VA treatment records.  

As the October 2011 audiometric report and the Iowa City VAMC records may be relevant to the claims, these records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment records from the Iowa City VAMC and associate the records with the claims folder.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If these records do not include an audiometric report dated October 4, 2011, ask the Veteran and his representative to submit the report referenced in the October 2011 Board hearing or to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, so VA can obtain this report.  Secure and associate with the claims file any records identified by the Veteran or his representative as a result of this request.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent and onset of any hearing loss and tinnitus.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA), to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion as to the following questions:

(a) Did the Veteran's preexisting bilateral hearing loss permanently increase in severity during active service?  (Please comment on the January 1965 and November 1965 examination reports and the September 1967 separation examination report.)

(b)  If there was a permanent increase in severity in his preexisting bilateral hearing loss, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability? 

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran has current tinnitus that is causally related to in service exposure to noise, or is otherwise causally related to service?

For purposes of this remand, the examiner must accept as true the Veteran's statements that he has experienced ringing in his ears since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

